Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (China Patent Application CN 101795385B, hereinafter “Zhou”).

Regarding Claim 1 (Currently Amended), Zhou teaches a signal adjusting device (Abstract, automatic preamplification and precompensation video transmission system), comprising: 
a level controller (Fig 4 par 0051 level controller construed as comprising the multi-stage step-adjustable gain video weighting amplifier 14 portions Fig 7 Opamp U1 and level circuits Z0-Z7 and microprocessor 16 which controls the multi-level gain stepping according to the data and/or commands; the gain level of the video weighting amplifier 14 is adjusted to perform specific weighted pre-amplification on the reference signal or the video signal), at least one level circuit (Fig 7 par 0051 compensation networks Z0-Z7 within multi-stage step-adjustable gain video weighting amplifier 14), a comparison circuit (Fig 4 comparison circuit comprised of microprocessor 26 which compares the amplitude of the reference signal with the standard value, and generates a comparison result), and a selecting circuit (Fig 7 details the switch controller U2, which comprises switch circuits NO0-NO7 within switch controller U2); 
wherein the at least one level circuit is electrically connected with the selecting 
the level controller is electrically connected with the comparison circuit through the at least one level circuit (Fig 4 par 0051 the level controller [microprocessor 16] controls the multi-level gain stepping [the gain level of the video weighting amplifier 14 is adjusted to perform specific weighted pre-amplification on the reference signal or the video signal] and sends the adjusted reference signal to the signal amplitude detector 24, which is quantized through the A/D 27 and sent to the comparison circuit [microprocessor 26]; thus the level controller is electrically connected with the comparison circuit through the at least one level circuit), and is configured to perform a level adjustment to a first signal, so as to generate at least one level signal, and the generated at least one level signal is outputted by the at least one level circuit (Fig 4 par 0051 the level controller [microprocessor 16] controls the multi-level gain stepping [the gain level of the video weighting amplifier 14 is adjusted to perform specific weighted pre-amplification on the reference signal or the video signal] and sends the adjusted reference signal to the signal amplitude detector 24); 
the comparison circuit is electrically connected to the selecting circuit (Fig 4 par 0053 describes the feedback loop between the comparison circuit comprised of microprocessor 26 and the selecting circuit switch controller U2, thus the two are electrically connected), and is configured to: 
compare the at least one level signal with a preset reference signal to obtain a comparison result (Fig 4 comparator comprised of microprocessor 26 which compares the amplitude of the reference signal with the standard value, and generates a comparison result); and 
generate and output a corresponding feedback signal to the selecting circuit, based on the comparison result (Fig 4 par 0053 microprocessor 26 compares the received reference signal with the standard value; if the amplitude of the reference signal is smaller than the standard value, the microprocessor 26 sends an instruction to request the transmitter to increase the weighted pre-amplification gain, and sends it to the transmitter A via the data communication transceiver 25 and the twisted pair 20; microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14  and selecting circuit switch controller U2 to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification until the received reference signal is detected and the signal meets the standard value requirements); and 
the selecting circuit is configured to output, as an adjusted signal, the level signal corresponding to the feedback signal (Fig 4 par 0053 microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14 to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification using switch controller U2 until the received reference signal is detected and the signal meets the standard value requirements).

Regarding Claim 2 (Original), Zhou teaches the device according to claim 1, further comprising a first sampling circuit, wherein the first sampling circuit is electrically connected to the level controller (par 0051 video input impedance matching circuit 11 is connected to the multiplex switch 13, and the multiplex switch 13 selects and confirms the input of a certain channel of video signal; the multiplex selection switch 13 sends the gated signal into the multi-stage step-adjustable gain video weighting amplifier 14  comprising the level controller switch controller U2 controlled by controller 16; thus the first sampling circuit is electrically connected to the level controller), and is configured to acquire and output the first signal (Fig 4 par 0051 the video signal from the video in source is sampled by video input impedance matching circuit 11).

Regarding Claim 3 (Currently Amended), Zhou teaches the device according to claim 1, wherein the selecting circuit comprises a switch controller and a switch circuit (Fig 7 details the switch controller U2, which comprises switch circuits NO0-NO7 within switch controller U2); 
the at least one level circuit is electrically connected with the switch circuit (Fig 7 par 0051 level circuits comprising compensation networks Z0-Z7 are electrically connected with the selecting circuit switch controller U2); 
the comparison circuit is electrically connected with the switch controller (Fig 4 par 0053 describes the feedback loop between the comparison circuit comprised of microprocessor 26 and the selecting circuit switch controller U2, thus the two are electrically connected), and is configured to output the feedback signal to the switch controller (Fig 4 par 0053 microprocessor 26 compares the received reference signal with the standard value; if the amplitude of the reference signal is smaller than the standard value, the microprocessor 26 sends an instruction to request the transmitter to increase the weighted pre-amplification gain, and sends it to the transmitter A via the data communication transceiver 25 and the twisted pair 20; microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14 and the switch controller U2  to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification until the received reference signal is detected and the signal meets the standard value requirements); and 


Regarding Claim 4 (Currently Amended), Zhou teaches the device according to claim 3, wherein the at least one level circuit comprises five level circuits, and the five level circuits are in the level controller (Fig 7 details the multi-stage step-adjustable gain video weighting amplifier 14, which comprises five level circuits compensation networks Z0-Z7 within multi-stage step-adjustable gain video weighting amplifier 14 within the level controller construed as comprising the multi-stage step-adjustable gain video weighting amplifier 14 and microprocessor 16 which controls the multi-level gain stepping), and 
the selecting circuit comprises five switch circuits, and the five switch circuits are in the switch controller (Fig 7 details the switch controller U2, which comprises five switch circuits NO0-NO4 within switch controller U2).

Regarding Claim 5 (Currently Amended), Zhou teaches the device according to claim 3, wherein the comparison circuit comprises a first comparator (Fig 4 comparison circuit comprised of microprocessor 26 which compares the amplitude of the reference signal with the standard value, and generates a comparison result), 
the first comparator is electrically connected to the at least one level circuit (Fig 4 par 0051 the level controller [microprocessor 16] controls the multi-level gain stepping [the gain level of the video weighting amplifier 14 is adjusted to perform specific weighted pre-amplification on the reference signal or the video signal] and sends the adjusted reference signal to the signal amplitude detector 24, which is quantized through the A/D 27 and sent to the comparison circuit [microprocessor 26]; thus the level controller is electrically connected with the comparison circuit through the at least one level circuit) and the switch controller (Fig 7 par 0051 level circuits comprising compensation networks Z0-Z7 are electrically connected with the selecting circuit switch controller U2, Fig 4 par 0053 describes the feedback loop between the comparison circuit comprised of microprocessor 26 and the selecting circuit switch controller U2, thus the two are electrically connected)), and the first comparator is configured to: 
determine a primary difference between the at least one level signal and the preset reference signal  (Fig 4 comparator comprised of microprocessor 26 which compares the amplitude of the reference signal with the standard value, and generates a comparison result); 
determine that the primary difference is greater than a first preset threshold (Fig 4 par 0053 microprocessor 26 compares the received reference signal with the standard value; if the amplitude of the reference signal is smaller than the standard value, the microprocessor 26 sends an instruction to request the transmitter to increase the weighted pre-amplification gain, and sends it to the transmitter A via the data communication transceiver 25 and the twisted pair 20; microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14  and selecting circuit switch controller U2 to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification until the received reference signal is detected and the signal meets the standard value requirements); and 
generate and output the corresponding feedback signal in response to determining that the primary difference is greater than the first preset threshold (Fig 4 par 0053 microprocessor 26 compares the received reference signal with the standard value; if the amplitude of the reference signal is smaller than the standard value, the microprocessor 26 sends an instruction to request the transmitter to increase the weighted pre-amplification gain, and sends it to the transmitter A via the data communication transceiver 25 and the twisted pair 20; microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14  and selecting circuit switch controller U2 to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification until the received reference signal is detected and the signal meets the standard value requirements).

Regarding Claim 13 (Currently Amended), Zhou teaches a signal adjusting method (Abstract, automatic preamplification and precompensation video transmission method), comprising: 
performing a level adjustment ((Fig 4 par 0051 the level controller [level controller construed as comprising the multi-stage step-adjustable gain video weighting amplifier 14 portions Fig 7 Opamp U1 and level circuits Z0-Z7 and microprocessor 16] controls the multi-level gain stepping [the gain level of the video weighting amplifier 14 is adjusted to perform specific weighted pre-amplification on the reference signal or the video signal]) to an acquired first signal (Fig 4 par 0053 reference signal generator 12 sends the reference signal to the multi-stage step-adjustable gain video weighting amplifier 14 after gating through the multiplexing switch 13, to generate at least one level signal  (Fig 4 par 0051 the level controller [level controller construed as comprising the multi-stage step-adjustable gain video weighting amplifier 14 portions Fig 7 Opamp U1 and level circuits Z0-Z7 and microprocessor 16] controls the multi-level gain stepping [the gain level of the video weighting amplifier 14 is adjusted to perform specific weighted pre-amplification on the reference signal or the video signal] and sends the adjusted reference signal to the signal amplitude detector 24); 
comparing the at least one level signal with a preset reference signal to obtain a comparison result (Fig 4 comparator comprised of microprocessor 26 which compares the amplitude of the reference signal with the standard value, and generates a comparison result), and generating a corresponding feedback signal, based on the comparison result (Fig 4 par 0053 microprocessor 26 compares the received reference signal with the standard value; if the amplitude of the reference signal is smaller than the standard value, the microprocessor 26 sends an instruction to request the transmitter to increase the weighted pre-amplification gain, and sends it to the transmitter A via the data communication transceiver 25 and the twisted pair 20; microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14 to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification until the received reference signal is detected and the signal meets the standard value requirements); and 
outputting, as an adjusted signal, the level signal corresponding to the feedback signal (Fig 4 par 0053 microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14 to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification until the received reference signal is detected and the signal meets the standard value requirements).

Regarding Claim 14 (Currently Amended), Zhou teaches the method according to claim 13, wherein the comparing the at least one level signal with the preset reference signal to obtain the comparison result, and generating the corresponding feedback signal, based on the comparison result comprises:
determining a primary difference between the at least one level signal and the preset reference signal (Fig 4 comparator comprised of microprocessor 26 which compares the amplitude of the reference signal with the standard value, and generates a comparison result); 
determining that the primary difference is greater than a first preset threshold (Fig 4 par 0053 microprocessor 26 compares the received reference signal with the standard value; if the amplitude of the reference signal is smaller than the standard value, the microprocessor 26 sends an instruction to request the transmitter to increase the weighted pre-amplification gain, and sends it to the transmitter A via the data communication transceiver 25 and the twisted pair 20; microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14  and selecting circuit switch controller U2 to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification until the received reference signal is detected and the signal meets the standard value requirements); and 
generating the corresponding feedback signal in response to determining that the primary difference is greater than the first preset threshold (Fig 4 par 0053 microprocessor 26 compares the received reference signal with the standard value; if the amplitude of the reference signal is smaller than the standard value, the microprocessor 26 sends an instruction to request the transmitter to increase the weighted pre-amplification gain, and sends it to the transmitter A via the data communication transceiver 25 and the twisted pair 20; microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14  and selecting circuit switch controller U2 to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification until the received reference signal is detected and the signal meets the standard value requirements).

Regarding Claim 20 (Currently Amended), Zhou teaches a test equipment, comprising: 
a display screen (par 0053 display screen); 
a driving circuit (Fig 4 video in source), configured to drive the display screen (par 0017 the video signal is routed to the receiver output [and the display] after gain adjustment using the reference signal is completed); and
a signal adjusting device (Abstract, automatic preamplification and precompensation video transmission system), comprising: 
a level controller (Fig 4 par 0051 level controller construed as comprising the multi-stage step-adjustable gain video weighting amplifier 14 portions Fig 7 Opamp U1 and level circuits Z0-Z7 and microprocessor 16 which controls the multi-level gain stepping according to the data and/or commands; the gain level of the video weighting amplifier 14 is adjusted to perform specific weighted pre-amplification on the reference signal or the video signal), at least one level circuit (Fig 7 par 0051 compensation networks Z0-Z7 within multi-stage step-adjustable gain video weighting amplifier 14), a comparison circuit (Fig 4 comparison circuit comprised of microprocessor 26 which compares the amplitude of the reference signal with the standard value, and generates a comparison result), and a selecting circuit (Fig 7 details the switch controller U2, which comprises switch circuits NO0-NO7 within switch controller U2); 
wherein the at least one level circuit is electrically connected with the selecting circuit (Fig 7 par 0051 level circuits comprising compensation networks Z0-Z7 are electrically connected with the selecting circuit switch controller U2); 
the level controller is electrically connected with the comparison circuit through the at least one level circuit (Fig 4 par 0051 the level controller [microprocessor 16] controls the multi-level gain stepping [the gain level of the video weighting amplifier 14 is adjusted to perform specific weighted pre-amplification on the reference signal or the video signal] and sends the adjusted reference signal to the signal amplitude detector 24, which is quantized through the A/D 27 and sent to the comparison circuit [microprocessor 26]; thus the level controller is electrically connected with the comparison circuit through the at least one level circuit), and is configured to perform a level adjustment to a first signal, so as to generate at least one level signal, and the generated at least one level signal is outputted by the at least one level circuit (Fig 4 par 0051 the level controller [microprocessor 16] controls the multi-level gain stepping [the gain level of the video weighting amplifier 14 is adjusted to perform specific weighted pre-amplification on the reference signal or the video signal] and sends the adjusted reference signal to the signal amplitude detector 24); 
the comparison circuit is electrically connected to the selecting circuit (Fig 4 par 0053 describes the feedback loop between the comparison circuit comprised of microprocessor 26 and the selecting circuit switch controller U2, thus the two are electrically connected), and is configured to: 
compare the at least one level signal with a preset reference signal to obtain a comparison result (Fig 4 comparator comprised of microprocessor 26 which compares the amplitude of the reference signal with the standard value, and generates a comparison result); and 
generate and output a corresponding feedback signal to the selecting circuit, based on the comparison result (Fig 4 par 0053 microprocessor 26 compares the received reference signal with the standard value; if the amplitude of the reference signal is smaller than the standard value, the microprocessor 26 sends an instruction to request the transmitter to increase the weighted pre-amplification gain, and sends it to the transmitter A via the data communication transceiver 25 and the twisted pair 20; microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14  and selecting circuit switch controller U2 to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification until the received reference signal is detected and the signal meets the standard value requirements); and 
the selecting circuit is configured to output, as an adjusted signal, the level signal corresponding to the feedback signal (Fig 4 par 0053 microprocessor 16 of the transmitter A receives the instruction from the receiver B through the data communication transceiver 17, controls the multi-stage step-adjustable gain video weighting amplifier 14 to increase the gain of one level, and increases the gain of one level for the reference signal. Receiver B detects the amplitude of the received reference signal again, and if the amplitude is still smaller than the standard value, the transmitter A is required to increase the gain of the weighted pre-amplification using switch controller U2 until the received reference signal is detected and the signal meets the standard value requirements), 
the signal adjusting device is configured to acquire the first signal from the driving circuit (Fig 4 par 0017 the video signal from the video in source is adjusted and routed to the receiver output [and the display] after gain adjustment using the reference signal is completed), and to output the adjusted signal to the display screen (Fig 4 par 0017 the video signal from the video in source is adjusted and routed to the receiver output [and the display] after gain adjustment using the reference signal is completed), and the first signal is sampled from a signal output port of the driving circuit (Fig 4 par 0051 the video signal from the video in source is sampled by video input impedance matching circuit 11).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (China Patent Application CN 101795385B, hereinafter “Zhou”) in view of Bizjak (U.S. Patent Application 20030098805 A1).

Regarding Claim 11 (Currently Amended), Zhou teaches the device according to claim 1. However, Zhou appears not to expressly teach further comprising a reset circuit, 
wherein the reset circuit is electrically connected with the level controller, and is configured to generate a reset signal to reset the adjusted signal, in a case where the reset circuit receives an adjustment instruction for an adjustment and output cycle of the adjusted signal.
Bizjak teaches a similar adjustment system further comprising a reset circuit, wherein the reset circuit is electrically connected with the level controller (par 0293 a control signal is provided to a reset circuit to either reset or to load in a minimum gain value 870 for the selected input group at the level circuit, thus they are electrically connected), and is configured to generate a reset signal to reset the adjusted signal (par 0293 a control signal is provided to a reset circuit to generate a reset signal to either reset or to load in a minimum gain value 870 for the selected input group at the level circuit), in a case where the reset circuit receives an adjustment instruction for an adjustment and output cycle of the adjusted signal (par 0293 in the case wherein a control signal is provided to a reset circuit, it generates a reset signal to either reset or to load in a minimum gain value 870 for the selected input group at the level circuit).
Zhou and Bizjak are analogous art as they each pertain to signal adjustment systems. It would have been obvious to a person of ordinary skill in the art to modify the signal adjustment system of Zhou with the inclusion of the reset circuit of Bizjak. The motivation would have been in order to provide revision of level counts back to an initial count at the next test cycle (Bizjak par 0293).

Regarding Claim 18 (Currently Amended), Zhou teaches the method according to claim 13. However, Zhou appears not to expressly teach further comprising: 
generating a reset signal to reset the adjusted signal, in a case where an adjustment instruction for adjustment and output cycle of the adjusted signal is received.
Bizjak teaches a similar adjustment system further comprising: 
generating a reset signal to reset the adjusted signal, in a case where an adjustment instruction for adjustment and output cycle of the adjusted signal is received (par 0293 a control signal is provided to a reset circuit to generate a reset signal to either reset or to load in a minimum gain value 870 for the selected input group at the level circuit).
Zhou and Bizjak are analogous art as they each pertain to signal adjustment systems. It would have been obvious to a person of ordinary skill in the art to modify the signal adjustment system of Zhou with the inclusion of the reset circuit of Bizjak. The motivation would have been in order to provide revision of level counts back to an initial count at the next test cycle (Bizjak par 0293).

Allowable Subject Matter
Claims 6-10, 12, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 6:
While closest prior art Zhou (CN 101795385B) teaches portions of the limitations of Claim 6, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 6, namely "wherein the comparison circuit comprises a first comparator and a second comparator, the first comparator is electrically connected with the at least one level circuit; the first comparator is electrically connected with the second comparator; the second comparator is electrically connected with the switch controller, the first comparator is configured to: determine a primary difference between the level signal and the preset reference signal; determine the primary difference is greater than the first preset threshold; and output, as a primary feedback signal, the level signal corresponding to the primary difference, in response to determining that the primary difference is greater than the first preset threshold, and the second comparator is configured to: determine a secondary difference between a second signal and the primary feedback signal; and generate and output the corresponding feedback signal to the switch controller, based on the secondary difference" in combination with all other limitations of the claim and of cams on which the claim depends.

Claim 15:
While closest prior art Zhou (CN 101795385B) teaches portions of the limitations of Claim 15, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 15, namely "determining a primary difference between the at least one level signal and the preset reference signal; determining that the primary difference is greater than a first preset threshold; using the at least one level signal corresponding to the primary difference as a primary feedback signal, in response to determining that the primary difference is greater than the first preset threshold; determining a secondary difference between the primary feedback signal and an acquired second signal; and generating the corresponding feedback signal based on the secondary difference" in combination with all other limitations of the claim and of cams on which the claim depends.

Claims 7-10, 12, 16, 17, and 19 would be allowable dependent on the allowability of the claims on which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624